BY THE COURT.
There must be three years’ wilful absence to entitle the complainant to a divorce for that cause. This bill was filed the 8th December, 1832. In the winter of 1829, ’30, the defendant left home to peddle clocks, and was in Kentucky, but a short distance from his family, and Avrote home. He seemed then to contemplate a return. If it was after he Avas stripped of his property that he determined not to return, then the time of his wilful absence Avould begin to run at that date, and three years from that time had not transpired Avhen this bill Avas filed.
The bill is dismissed without prejudice.